Appellant was convicted of the offense of selling or removing personal property upon which another had a lien. Code 1923, § 4925. He was given a sentence of not less than two nor more than three years in the penitentiary. We cannot see that a discussion of the evidence is proper. It was ample to support the verdict returned.
Charges 2, 3, and 4, the general affirmative charges requested in writing by defendant, were hence manifestly properly refused.
Written charge 6, requested by defendant, was misleading, to say no more, and therefore refused without error.
Written charge 8, requested by defendant, does not state a correct proposition of law. Lakey v. State, 18 Ala. App. 442,93 So. 51.
The trial court's oral charge, taken as a whole, as it must be, correctly stated the law, and the exceptions reserved to portions thereof are without merit. Holladay v. State, 20 Ala. App. 76,101 So. 86.
Defendant, in his own testimony, stated that he went to see Mrs. Jones, the person from whom the property was obtained, in person. Conversation between him and another, not in Mrs. Jones' presence, no agency being shown, was manifestly inadmissible.
After defendant had testified that he *Page 558 
had listed Mrs. Jones as a creditor, when he filed his petition in voluntary bankruptcy, it was proper to allow the introduction in evidence of the notice from the referee, received by her in the United States mail.
We have examined the entire record, and are of the opinion that no error prejudicial to any right of the defendant occurred during the proceedings.
The judgment is affirmed.
Affirmed.